      Case: 1:19-cv-02327-SO Doc #: 43 Filed: 03/10/20 1 of 2. PageID #: 603




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MILIND DESAI, Individually, and on behalf              Case No. 19-CV-02327
of all those similarly situated
                                                       Judge Solomon Oliver, Jr.
          Plaintiff,

v.
                                                       ORDER AMENDING SCHEDULE
GEICO CASUALTY COMPANY,                                THROUGH CLASS
                                                       CERTIFICATION
          Defendant.


       Upon consideration of the Parties’ Joint Proposed Amended Schedule, the Court sets the

following deadlines:

                   Event                                            Deadline
 Fact Discovery Cutoff for Class             120 days after the trigger date
 Certification
 Plaintiff’s Disclosure of Experts for       30 days after the Fact Discovery Cutoff for Class
 Class Certification                         Certification
 Defendant’s Disclosure of Experts for       45 days after Plaintiff’s Expert Disclosure
 Class Certification
 Depositions of Experts                      Either party may depose the opposing party’s experts
                                             at any time prior to the expiration of 60 days
                                             following Defendant’s Expert Disclosure
 Motion for Class Certification              30 days after the Expert Deposition deadline
 Opposition to Class Certification           45 days after Plaintiff files a Motion for Class
                                             Certification
 Replies to Opposition                       30 days after Defendant files any opposition to
                                             Plaintiff’s Motion for Class Certification

The “trigger date” is the later of: (1) the date a stay is lifted, if the Court grants GEICO’s Motion

to Stay; or (2) the date this Court denies GEICO’s Motion to Stay, if the motion is denied.




                                                 1
      Case: 1:19-cv-02327-SO Doc #: 43 Filed: 03/10/20 2 of 2. PageID #: 604



       Following a decision on class certification, if class certification is granted, the Parties

must meet and confer to propose a schedule for any additional discovery on the merits,

dispositive motions and trial deadlines.

IT IS SO ORDERED.


                                                      /s/ Solomon Oliver, Jr.
                                                    ______________________________
                                                    Solomon Oliver, Jr.
                                                    UNITED STATES DISTRICT JUDGE




                                                2
